Citation Nr: 1110531	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and December 2008 rating decisions from the VA Regional Office (RO) in North Little Rock, Arkansas.

The February 2008 rating decision denied entitlement to a TDIU.

The December 2008 rating decision denied service connection for peripheral neuropathy of the lower extremities.

In May 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In July 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the lower extremities that manifested within one year of his separation from service or is etiologically related to his military service.

2.  The Veteran's service-connected disabilities have not been shown to prevent him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active service and may not be presumed to have been caused or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in September 2007 in which the RO advised the appellant of the evidence needed to substantiate his TDIU claim.  A March 2008 letter provided this information with respect to the service connection claim.  These letters advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters and a July 2009 letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board notes that the July 2009 notice letter was not issued prior to the initial adjudication of the Veteran's claims in February 2008 and December 2008.  His claims, however, were subsequently readjudicated in a November 2010 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in connection with his service connection claim in August 2009.  The Board finds that this opinion is adequate for the purpose of determining the claim decided herein.  This examination report reflects review of the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided a diagnosis and etiology opinion and explained the reasons and bases for his opinion.  For these reasons, the Board concludes that the August 2009 VA examination report in this case provides an adequate basis for a decision.  

The Board recognizes that the VA examiner made reference to the Veteran having worked in close proximity to nuclear weapons and having been exposed to radiation in service.  Accordingly, the Board has considered whether further development is necessary pursuant to the provisions of 38 C.F.R. § 3.311 (2010).  However, as explained in detail below, the Veteran is not shown to have a radiogenic disease listed in § 3.311(b)(2), and, in fact, the August 2009 VA examiner did not find that the Veteran's peripheral neuropathy constituted a radiogenic disease.  Therefore, even assuming exposure to ionizing radiation in service, the Board finds that the development procedures set forth in 38 C.F.R. § 3.311 are not applicable.  See Ramey v. Brown, 9 Vet. App. 40, 45 (1996), affirmed sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).

Furthermore, the Board finds that a Social and Industrial Survey or other examination is not necessary in order to decide the TDIU claim, as the evidence of record thoroughly addresses the severity of all of the Veteran's service-connected disabilities, as well as the degree to which those disabilities interfere with his ability to work.  The evidence of record is thus sufficient to adequately evaluate the TDIU claim.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
 
II.  Service Connection

The Veteran has claimed entitlement to service connection for peripheral neuropathy of the lower extremities, which he essentially contends developed as a result of his military service.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as psychoses, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As discussed in the July 2009 remand, the Veteran essentially contends that his peripheral neuropathy of the lower extremities began in service.  The Veteran has submitted evidence that he currently suffers from peripheral neuropathy of the bilateral lower extremities.  A December 2003 VA medical record notes that the Veteran had peripheral neuropathy, cause unknown.  

At his May 2009 hearing, the Veteran testified that he reported having foot trouble on his April 1968 separation medical history report.  This report does reflect that the Veteran reported foot trouble, but it was noted on the back page that this foot trouble consisted of athlete's feet of three months' duration.  Because it was not inconceivable that some of the symptoms of athlete's foot, including burning, could somewhat overlap with those of peripheral neuropathy, the Board remanded this claim for a VA examination.  

The August 2009 VA examination report notes that the claims file was reviewed.  The examiner noted that the records show the diagnosis was made of peripheral neuropathy by a neurologist in 2002.  The Veteran had complained of pain and numbness in his feet and hands as part of his evaluation for many other symptoms.  Nerve conduction velocities were done and the neurologist noted that the Veteran had a mild neuropathy.  The specifics of this were not covered.  The examiner noted that no etiology has ever been found for this polyneuropathy.  The examiner noted that the Veteran "recent[ly] had vitamin B12, folate ... in the antibodies, Lyme titer, hepatitis, serum protein electrophoresis, thyroid function tests, liver and renal function tests and blood sugars all of which were within normal limits."  It was noted that these had been normal when tested in the past.  

The examiner noted that the Veteran has felt pain in his feet as well as numbness for about 15 years.  The Veteran related that he feels the pain mainly when standing, but it can also be present when sitting or lying down.  For the last seven to eight years, the Veteran has had the same problems with his hands.  He has some difficulty with fine motor function of the hand.  He stated his legs sometimes jerk when he is sleeping, but he does not have symptoms of restless leg syndrome.  He cannot stand for very long without getting pain in his feet.  Other listed problems and diagnostic findings were hyperlipidemia, hypertension, and posttraumatic stress disorder (PTSD).  The Veteran was noted to have been in the service from 1965 to 1968, and he was involved in nuclear weaponry as well as high power radiation.  He did not serve in Vietnam.

On examination, the Veteran was awake, alert, and oriented.  Cranial nerves II-XII were intact.  Deep tendon reflexes were 1-2+ and equal in the upper extremities, 2+ at the knees, and absent at the ankles.  Toes were downgoing.  Motor examination revealed good strength proximally in the upper extremities.  He had minimal weakness of the intrinsic muscles of the hands and slightly slowed motor function.  He had good strength proximally and distally in the lower extremities.  Sensory examination revealed diminished pinprick in a glove and stocking distribution.  There was very mild decreased vibration in his feet and normal proprioception.  Gait appeared normal.  

The examiner's impression was that the Veteran had an examination consistent with a mild predominantly sensory polyneuropathy.  After review of his service treatment records, claims file, and the Veteran's Computerized Patient Records System (CPRS), the examiner could find no specific etiology for this.  The examiner noted that, unfortunately, with polyneuropathy, 20 to 30 percent are left unknown and are known as idiopathic.  This did not mean that there may not be a specific cause for the Veteran's polyneuropathy, "but we just do not know some of the things that likely cause neuropathy at this point."  While the Veteran was exposed to nuclear weaponry and radar, the examiner did not know of any specific connection with this and polyneuropathies at this time.  The examiner was, therefore, unable to connect the Veteran's polyneuropathy at this point to his service exposures.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the August 2009 VA examination report and opinion to be highly probative to resolving the issue of entitlement to service connection for peripheral neuropathy of the lower extremities.  This report contains a description of the Veteran's pertinent medical history.  His discussion references the specific facts of the Veteran's case, including the Veteran's in-service work with nuclear weaponry and high power radiation.  The examiner explains his opinion through citation to pertinent medical principles, including the fact that 20 to 30 percent of polyneuropathies are idiopathic.  The Board thus finds that the VA examiner has provided adequate rationale to render his opinion highly probative to the question at hand.

The Board notes that the only contrary opinion of record is the Veteran's own lay opinion that there is a link between his peripheral neuropathy of the lower extremities and his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to link his peripheral neuropathy of the lower extremities to military service that ended almost three decades prior to when he first experienced his peripheral neuropathy symptoms.  For this reason, the Board ultimately places more probative weight on the opinion of the competent medical professional, who considered the Veteran's lay reports and medical records, but provided a thorough rationale as to why he could find no specific etiology for the Veteran's polyneuropathy. 

In addition, with respect to the possibility that his disability could be related to radiation exposure, the Board notes peripheral neuropathy is not among the diseases listed as being presumptively related to exposure to ionizing radiation under 38 C.F.R. § 3.309(d) (2010).  Moreover, this disabilities is also not listed among those contained in 38 C.F.R. § 3.311 (2009), nor is there competent medical evidence of record identifying this disorder as a "radiogenic" disease so as to warrant further development under that regulation.

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's peripheral neuropathy of the lower extremities and his military service.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for peripheral neuropathy of the lower extremities is not warranted. 

III.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2010).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, service connection has been denied for throat problems; a stomach or digestive disorder; a nonhealing left foot ulcer; dermatofibroma, right lower leg; androgenetica alopecia and lichen simplex chronicus, claimed as hair loss; diabetes; and peripheral neuropathy of the bilateral lower extremities.  Because none of these conditions is service-connected, any limitations caused by these disabilities may not be considered when deciding this claim.  

The Veteran has had an overall disability rating of 30 percent since VA's receipt of his claim in April 2007.  The Veteran is service connected for PTSD, which is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  He is also in receipt of noncompensable ratings for right inguinal hernia, status post surgical repair; onychomycosis and food fungus; left inguinal hernia, status post operative repair; and pityriasis foreign folliculitis and lichen simplex chronicus on head.  Because the Veteran's service-connected disabilities do not satisfy the schedular TDIU criteria, the Board will consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities so as to warrant consideration of a TDIU on an extraschedular basis.  

In his April 2007 claim, the Veteran reported that he is unable to work because of his PTSD, that he is unable to stand for long periods because of the problems with pain in his feet, and because of his sleep abnormality.  He reported that he took early retirement from his job as a manager at an auto parts store.  It was noted that the Veteran spends his time doing yard work and walking, and that he tries to stay active.

In his October 2007 formal claim, the Veteran reported that he last worked in August 2006.  He also reported that he completed four years of college.  

The Board finds that entitlement to a TDIU on an extraschedular basis is not warranted.  As to the impact of his PTSD on his unemployability, the Board finds the most probative evidence on this question is the January 2008 VA examination report.  This report notes that the Veteran's last job was for a finance company.  He managed an office for six months before he retired.  He said it was stressful and people would make him very angry.  Prior to that, he worked for 20 years for Sears and for Auto Zone.  He managed a number of different stores.  The VA examiner did not find evidence that any psychiatric disorder precluded employment.  The examiner noted that the Veteran did report problems being easily angered, but the examiner did not find evidence that was secondary to PTSD symptoms and that the Veteran's anger would preclude all employment.  The examiner also did not find evidence that any psychiatric disorder precluded activities of daily living.  

In this regard, the Board has considered the Veteran's own statements as to the severity of his symptomatology, and the Board recognizes that he is competent to describe his symptoms and how they impact his day-to-day experiences.  Nevertheless, the Board ultimately places more probative weight on the opinion of the competent health care specialist, who considered the Veteran's statements, but also conducted a thorough evaluation, and concluded that his PTSD symptoms were unlikely to preclude employment.  

The Board has also considered his lay assertions as to the impact of his foot problems on his employability.  Again, the Veteran is competent to describe his foot symptoms, to include an inability to stand for long periods of times.  However, it must also be considered that the Veteran is currently receiving a 30 percent rating for his foot disability, which contemplates significant industrial impairment.  It must also be noted that the Veteran has significant managerial experience and attended college for four years.  Notwithstanding the significant degree of impairment resulting from his foot disability, the overall lay and medical evidence does not show that the Veteran's foot disorder is so severe that it would prevent the Veteran from obtaining or maintaining any form of substantial employment, particularly in light of his education and work experience. 

Based on the foregoing, the Board concludes that the preponderance of the evidence is against referring the Veteran's claim for TDIU on an extraschedular basis.  The evidence in this case does not show that the Veteran is unable to follow a substantially gainful occupation due to his service-connected PTSD; right inguinal hernia, status post surgical repair; onychomycosis and food fungus; left inguinal hernia, status post operative repair; and pityriasis foreign folliculitis and lichen simplex chronicus on head.  

In reaching this decision, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, there is no doubt to be resolved.  Gilbert, supra.  Accordingly, entitlement to a TDIU is not warranted.


ORDER

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


